G. S. Allen, J.
(dissenting). I respectfully dissent from the majority, and would affirm.
I believe that the probation condition that defendant not associate with Mr. Valdez bears a rational relationship to defendant’s rehabilitation. See People v Branson, 138 Mich App 455, 458; 360 *715NW2d 614 (1984). Clearly, Valdez had been a bad influence on defendant. She had never been in any legal difficulties before she met Valdez and, in fact, she appeared to be a productive member of society. It was her involvement with, and feelings for, Valdez that caused her to be involved with the very serious crime she pled guilty to in this case.
While at first glance the condition appears overly onerous, this is tempered by the fact that the terms of probation are always alterable and amendable, both in form and substance, in the court’s discretion. People v Graber, 128 Mich App 185, 191; 339 NW2d 866 (1983), lv den 419 Mich 880 (1984); MCL 771.2(2); MSA 28.1132(2). Thus, at some future point, defendant would be free to petition the sentencing court for the removal or limitation of that condition. If the court determined at that time that the need for this condition no longer existed, or that the scope of the condition could be reduced, it would be expected to exercise its proper discretion to do so. Further, defendant would have the right to appeal that decision to this Court if she believed that the lower court abused its discretion in the matter. Therefore, I would affirm defendant’s sentence.